OPINION of the Court, by
Ch. J. Bovi.e.
— This is a writ of error to ail order of the Mercer county court, altering a former road. Many objections are made to the proceedings which were had in die court below, but it will only be necessary for us to notice that which is taken to the report of the viewers. The report states the new way to be “ much nearer than' the old road, and a great deal better, ns a hill in the oíd road will be avoided, which is as bad as the river cliff.” This is the only statement contained hi the report of the comparative convenienek-s. and inconveniencies of the old road, and the one whichefs contemplated. It is objected that in this respect the report is insufficient, the convetiieoeks and inconveniencies which will result, as well to individuals as the public, not being stated. The objection we think is well founded.
The law expressly requires such a statement to be made, and the reason for it appears obvious. It is only in the event that the court shall be of opinion that the road applied for will be convenient, that the law autho-rises any further proceedings to be had upon the report of the viewers ; and it is plain, that without a report of the conveniencies and inconveniencies, as well to individuals as the public, the court would not be able to form an opinion whether the road would be convenient or not. Where the road applied for is to pass through the lands of one who has not given his consent that it should do so, as in the case in this instance with regard to the plaintiffs in error, it seems highly necessary that the report should state the inconveniencies to such individual. A precise estimate of the damages he will sustain, is not required ; but the report ought at least to *582state In general terms, whether the, ineonveniencles resulting to him would he considerable or not. This no having been done in the present case, we are of opini on the report was insufficient, and ought to have beet-quashed upon the motion made ior that purpose by the plaintiffs in error.
The order establishing the road, must be reverá-ed with costs.